Case 1:03-cr-20774-FAM Document 322 Entered on FLSD Docket 03/16/2020 Page 1 of 2



                       UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 03-CR-20774-MORENO

  UNITED STATES OF AMERICA

  vs.

  GILBERTO RODRIGUEZ-OREJUELA
  __________________________________________/

         GILBERTO RODRIGUEZ-OREJUELA’S TIME-SENSITIVE COVID-19
                        SUPPLEMENTAL FILING

         Gilberto Rodriguez-Orejuela files this Time-Sensitive Supplement Requesting

  Release and states as follows:

         Gilberto Rodriguez-Orejuela is 81 years old and has been documented in prior

  filings, his health is extremely fragile. Due to the COVID-19 pandemic, we are concerned

  that when such a virus spreads to the facility where he is incarcerated, it will be a death

  sentence to Mr. Rodriguez-Orejuela. Because there were already sufficient reasons to

  release him, this crisis gives the Court further reasons to grant his motion. The prisons

  are already stressed to the maximum, and numerous other prison systems are releasing

  prisoners in order to release the stress.         One example is Ohio, where hundreds of

  prisoners were just released. https://fox59.com/news/ohio-jail-releases-hundreds-of-

  inmates-due-to-concern-of-coronavirus-spread/.

         The New York Times has explained that jails are a much more dangerous place to

  be than a cruise ship. See “An Epicenter of the Pandemic Will be Jails and Prisons, if

  Inaction   Continues,”   The     New   York       Times,   March   16,   2020   available   at

  https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-jails.html.      There is no hand


                                                1
Case 1:03-cr-20774-FAM Document 322 Entered on FLSD Docket 03/16/2020 Page 2 of 2



  sanitizer in federal prison and the air circulation is poor. Soap is only available if one can

  purchase it from commissary.

         The humane and compassionate thing to do would be to release Gilberto

  Rodriguez-Orejuela. He is in poor health. He is 81 years old. And when (not if) COVID-

  19, hits his prison, he will not have much of a chance.



                                                    Respectfully submitted,

                                                    MARKUS/MOSS PLLC
                                                    40 N.W. Third Street, PH 1
                                                    Miami, Florida 33128
                                                    Tel: (305) 379-6667

                                                    By:     /s/ David Oscar Markus
                                                            DAVID OSCAR MARKUS

                                                            Florida Bar Number 119318
                                                            dmarkus@markuslaw.com

                                                                   And

                                                    /s/ James B. Craven III
                                                    James B. Craven III
                                                    P.O. Box 1366
                                                    Durham, NC 27702
                                                    (919)688-8295
                                                    JBC64@MINDSPRING.COM




                                                2
